Dismissed and Memorandum Opinion filed January 13, 2005








Dismissed and Memorandum Opinion filed January 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
      NO. 14-04-01145-CR 
      NO. 14-04-01146-CR
____________
 
FRANKLIN HURTADO GOMEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
240th District Court
Fort Bend County,
Texas
Trial Court Cause Nos. 38,751
& 38,752
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two counts of aggravated
robbery.  In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant on
September 3, 2004, to confinement for thirty-five years in the Institutional
Division of the Texas Department of Criminal Justice.  In conjunction with the plea agreement,
appellant signed a separate written waiver of the right to appeal in each
cause.  Appellant filed pro se notices of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certifications of the defendant=s right to appeal in which the court
certified that the defendant waived his right of appeal in each appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 13, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App.
P. 47.2(b).